                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )            No. 2:19-CR-04087-BCW-01
                                                  )
 FRANKLIN BOOKER RICHMOND, III,                   )
                                                  )
                              Defendant.          )


                            REPORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

       The defendant, by consent, appeared before the undersigned on May 27, 2021, and pursuant
to Rule 11 of the Federal Rules of Criminal Procedure, Local Rule 72(c)(1)(j), and 28 U.S.C.
§ 636, has entered a plea of guilty to the single count Indictment. After cautioning and examining
the defendant, under oath, in accordance with the requirements of Rule 11, it was determined that
the guilty plea was knowledgeable and voluntary, and that the offense to which the defendant has
plead guilty is supported by a factual basis for each of the essential elements of the offense.
       For the proceeding, the prosecutor, defense counsel, and judge appeared by video
teleconference. The defendant appeared, from the Phelps County Jail, by video teleconference.
Through written motion, defense counsel requested that this matter be taken up by video
teleconference. The defendant waived his right to appear in person and consented to appearing by
video teleconference. The defendant and defense attorney met in a private breakout room at the
beginning of the hearing. An offer was made to set up an additional private breakout room for the
defendant and his counsel, if requested. The defendant’s image and voice were clear, and I
confirmed he could see and hear me and the lawyers clearly.
       I proceeded without the defendant physically present because, during the national
emergency created by the novel coronavirus, he could not be physically present without seriously
jeopardizing public health and safety. See the Court’s Superseding General Order (implementing
Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 [“CARES Act”], and action by
Judicial Conference authorizing video teleconferencing under certain circumstances). I did not




         Case 2:19-cr-04087-BCW Document 51 Filed 05/27/21 Page 1 of 2
postpone the plea because the defendant and his lawyer contended, and I found, delay of the plea
would cause serious harm to the interests of justice.
       IT IS, THEREFORE, RECOMMENDED that the plea of guilty be accepted and that the
defendant be adjudged guilty and have a sentence imposed accordingly.
       Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its filing will bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).




                                              Willie J. Epps, Jr.
                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge
May 27, 2021
Jefferson City, Missouri




                                                 2




         Case 2:19-cr-04087-BCW Document 51 Filed 05/27/21 Page 2 of 2
